Case 1:19-cv-12048-IT Document 1-4 Filed 10/01/19 Page 1 of 3




                         EXHIBIT 2
https://www.nytimes.com/2018/08/31/health/vaping-cigarettes-nicotine.html
9/29/2019                 Case 1:19-cv-12048-IT Document 1-4 Filed 10/01/19 Page 2 of 3



                                   TAKE A NUMBER


                                   From 0 to 10 Million:
                                   Vaping Takes Off in the U.S.
                                   Since 2004, millions of American have started using e-
                                   cigarettes. More than half also smoke traditional cigarettes.

                                            By Nicholas Bakalar


                                   Aug. 31, 2018


Some experts have suggested that e-cigarettes can help wean people off regular cigarettes; others believe that they
reinforce the smoking habit and increase the user’s exposure to nicotine.

But there’s no dispute that e-cigarettes have grown popular since their introduction in 2004. Now a nationwide survey has
found that 10.8 million adults in the United States are vaping.

The analysis, published in the Annals of Internal Medicine, found that 54.6 percent of e-cigarette users were also smoking
cigarettes. About 15 percent of vapers had never smoked cigarettes, and 30.4 percent had quit smoking them.

The study is based on data from the Behavioral Risk Factor Surveillance System, a national survey conducted by the Centers
for Disease Control and Prevention. In 2016, the researchers surveyed 486,000 people 18 and older by telephone in every
state and the District of Columbia, as well as Guam, Puerto Rico and the Virgin Islands.

More than half of e-cigarette users were younger than 35, and the prevalence decreased with increasing age. It was highest
among people ages 18 to 24, both occasional and daily users.




                                          Did Juul Lure Teenagers and Get ʻCustomers for Lifeʼ?
                                          The e-cigarette company says it never sought teenage users, but the F.D.A. is investigating whether Juul intentionally
                                          marketed its devices to youth.
                                          Aug. 27, 2018




Over all, almost 6 percent of men and 3.7 percent of women were vaping. But there were sharp differences among particular
demographic groups.

The prevalence was 9 percent among bisexuals, for example, and 7 percent among lesbians and gay men, compared with 4.6
percent among heterosexuals. Almost 9 percent of transgender people were vapers.

People with cardiovascular disease, cancer, asthma and depression were also more likely than others to be using e-
cigarettes, and the rate was 10.2 percent among people with chronic obstructive pulmonary disease. Almost 2 percent of
pregnant women were vaping.

[Like the Science Times page on Facebook. | Sign up for the Science Times newsletter.]

E-cigarettes were most commonly used in Oklahoma and in the Southeast, and least often used in North Dakota and
California.

https://www.nytimes.com/2018/08/31/health/vaping-cigarettes-nicotine.html                                                                                          1/2
9/29/2019                              Case 1:19-cv-12048-IT Document 1-4 Filed 10/01/19 Page 3 of 3
“The use of e-cigarettes in the U.S. is a complicated picture,” said the study’s senior author, Dr. Michael J. Blaha, an
associate professor of medicine and epidemiology at Johns Hopkins.
“People who try e-cigs are at risk for a variety of health conditions. But you have former smokers, daily smokers, occasional
smokers — it’s going to be difﬁcult to sort out the health effects.”
Dr. Blaha added, “Almost everyone would agree that the use of e-cigarettes among people who have never smoked — we’re
up to almost 2 million people — is something we have to watch very carefully.”

He and his colleagues acknowledge that the study depends on self-reports and demonstrates only associations, not cause
and effect. Moreover, the researchers had no data on the type of e-cigarette device used, the ﬂavors added or the size of the
nicotine dose.
A version of this article appears in print on Sept. 4, 2018, Section D, Page 3 of the New York edition with the headline: 10.8 Million




           As a subscriber, you make it possible for us to tell stories that matter.

           Now share a year of The Times with someone.




           Subscribers can purchase gifts at a 50% discount.



                 Give The Times




https://www.nytimes.com/2018/08/31/health/vaping-cigarettes-nicotine.html                                                                2/2
